      Case: 1:18-cv-07927 Document #: 34 Filed: 07/03/19 Page 1 of 9 PageID #:173




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

    JTG EQUITIES, LLC & JOSHUA
    GOLDSTEIN,
                                                     No. 18 C 7927
                Plaintiffs,
                                                     Judge Thomas M. Durkin
         v.

    JOEL GREENBERG & JG URBAN R2, LLC,

                Defendants.


                          MEMORANDUM OPINION AND ORDER

        Plaintiffs JTG Equities (“JTG”) and Joshua Goldstein bring this action against

defendants Joel Greenberg and JG Urban R2 for breach of contract, fraud, and

several related claims based on a loan purchase agreement the parties entered into

in 2013. The defendants filed a motion dismiss the claims alleging fraud (Counts III-

V).1 For the following reasons, their motion is denied.

                                    Legal Standard

         A Rule 12(b)(6) motion challenges the “sufficiency of the complaint.” Berger v.

Nat. Collegiate Athletic Assoc., 843 F.3d 285, 289 (7th Cir. 2016). A complaint must

provide “a short and plain statement of the claim showing that the pleader is entitled

to relief,” Fed. R. Civ. P. 8(a)(2), sufficient to provide defendant with “fair notice” of

the claim and the basis for it. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).



1The defendants initially moved to dismiss Counts III-X. However, they clarified at
a May 14, 2019 status hearing that they are only moving to dismiss Counts III, IV,
and V.
                                            1
    Case: 1:18-cv-07927 Document #: 34 Filed: 07/03/19 Page 2 of 9 PageID #:173




This standard “demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While “detailed

factual allegations” are not required, “labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

The complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). “‘A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.’” Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d

362, 366 (7th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). In applying this standard,

the Court accepts all well-pleaded facts as true and draws all reasonable inferences

in favor of the non-moving party. Tobey v. Chibucos, 890 F.3d 634, 646 (7th Cir. 2018).

                                     Background

      This case arises from a loan purchase agreement between defendant Joel

Greenberg and plaintiff JTG. For background, Greenberg was the sole member of the

now dissolved company JG Urban R2, LLC. R. 1 ¶ 6. The two members of JTG are

plaintiff Joshua Goldstein and JTG Holdings Corp. Id. ¶ 1.

      In 2013, Greenberg and JTG entered into a loan purchase agreement whereby

Greenberg agreed to sell a series of promissory notes to JTG in exchange for

$1,800,000. Id. ¶ 12-13. The parties further agreed that JTG’s interest in the notes

would be converted into a 35% voting interest in Urban R2 Development Company

(Urban R2), of which JG Urban R2 was a member. Id. ¶¶ 10, 17. Meanwhile, JG



                                           2
    Case: 1:18-cv-07927 Document #: 34 Filed: 07/03/19 Page 3 of 9 PageID #:173




Urban R2 would relinquish its 35% membership interest in Urban R2 and instead

assume a 12% non-voting profit participation interest. Id. ¶ 18. In January 2014, JTG

paid the final installment of the purchase price and acquired JG Urban R2’s 35%

interest in Urban R2.2 Id. ¶¶ 21-22.

        Prior to entering the agreement, Greenberg provided JTG with a series of

documents purporting to represent Urban R2’s financial condition. Id. ¶ 24. This

included a document Greenberg claimed to be Urban R2’s balance sheet as of

February 2013, which listed Urban R2’s assets at $123,705,168 and its liabilities as

$2,740,013. Id. ¶¶ 25-27. The balance sheet’s assets included:

    •   “Accounts Receivable–Q Lotus” in the amount of $36,421,016;
    •   “Investment in Chicago Fund, LLC” in the amount of $2,799,628;
    •   “Investment in Wheeling Project” in the amount of $110,648;
    •   “Silica Mining Claim” in the amount of $84,000,000

Id. ¶ 26. Unbeknownst to JTG at the time, these assets were worthless. Id. ¶¶ 29-33.

Specifically, Urban R2 had already conveyed its interest in the Chicago Fund to a

third party, forfeited its interest in the Wheeling Project for failing to pay required

fees, and never had any interest or claim to the Silica mining rights. Id. ¶¶ 31-33.

Further, Greenberg owned and controlled Q Lotus and knew the company had no

ability to pay any portion of the money it owed to Urban R2. Id. ¶ 29. The balance

sheet also understated Urban R2’s liabilities, including listing a “Note Payable-

Sterling” in the amount of $640,000 when Urban R2 actually owed Sterling over

$10,000,000. Id. ¶ 34.



2The parties agreed to modify the payment schedule in exchange for an increased
purchase price of $1,906,000. Id. ¶ 20.
                                          3
      Case: 1:18-cv-07927 Document #: 34 Filed: 07/03/19 Page 4 of 9 PageID #:173




          Greenberg also provided JTG with a 2011 letter from Green Bear Capital, LCC

that valued Urban R2 between $100 million and $187 million based on its

investments in the Wheeling Project and the Chicago Fund. Id. ¶ 35. Greenberg failed

to disclose Urban R2 no longer held those investments. Id. In addition, Greenberg

gave JTG a business plan representing Urban R2’s interest in certain real estate

projects when it had no such interests. Id. ¶ 36.

          JTG and Goldstein allege Greenberg defrauded them by making false

statements about Urban R2 and failing to disclose material information prior to

entering the loan purchase agreement. They bring this action against Greenberg and

JG Urban R2 for breach of contract (Count I), Unjust Enrichment (Count II),

fraudulent inducement (Count III), fraudulent misrepresentation (Count IV),

fraudulent concealment (Count V), negligent misrepresentation (Count VI), civil

conspiracy (Count VII), breach of fiduciary duty (Count VIII), aiding and abetting

breach of fiduciary duty (Count IX), and tortious inducement of a breach of fiduciary

duty (Count X). The defendants move to dismiss the counts based on fraud (Counts

III-V).

                                       Analysis

 I.       Fraudulent Inducement (Count III) and Fraudulent Misrepresentation (Count
          IV)

          A party alleging fraud or mistake “must state with particularity the

circumstances constituting [the] fraud or mistake.” Fed. R. Civ. P. 9(b). To meet this

particularity requirement, “a plaintiff ordinarily must describe the ‘who, what, when,

where, and how’ of the fraud.” Pirelli Armstrong Tire Corp. Retiree Med. Benefits Tr.

                                           4
    Case: 1:18-cv-07927 Document #: 34 Filed: 07/03/19 Page 5 of 9 PageID #:173




v. Walgreen Co., 631 F.3d 436, 441-42 (7th Cir. 2011) (quoting United States ex rel.

Lusby v. Rolls-Royce Corp., 570 F.3d 849, 853 (7th Cir. 2009)). This heightened

pleading standard is designed in part to operate “as a screen against spurious fraud

claims” and “to minimize the extortionate impact that a baseless claim of fraud can

have on a firm or an individual.” Fid. Nat. Title Ins. Co. of New York v. Intercounty

Nat. Title Ins. Co., 412 F.3d 745, 748-49 (7th Cir. 2005). Nevertheless, the

particularity requirements of Rule 9(b) “must be read in conjunction with Rule 8,

which requires a short and concise pleading.” PharMerica Chicago, Inc. v. Meisels,

772 F. Supp. 2d 938, 955 (N.D. Ill. 2011) (quoting Gelco Corp. v. Duval Motor Co.,

2002 WL 31875537, at *6 (N.D. Ill. Dec. 26, 2002)). In a case involving multiple

defendants, “the complaint should inform each defendant of the nature of his alleged

participation in the fraud.” Vicom, Inc. v. Harbridge Merch. Servs., Inc., 20 F.3d 771,

778 (7th Cir. 1994) (quoting DiVittorio v. Equidyne Extractive Indus., Inc., 822 F.3d

1242, 1247 (2d Cir. 1987)).

      The elements of fraudulent inducement are essentially the same as those for

fraudulent misrepresentation. Under Illinois law, fraudulent inducement requires

proof of five elements: “(1) a false statement of material fact; (2) known or believed to

be false by the person making it; (3) an intent to induce the other party to act; (4)

action by the other party in reliance on the truth of the statement; and (5) damage to

the other party resulting from such reliance.” Hoseman v. Weinschneider, 322 F.3d

468, 476 (7th Cir. 2003) (quotation omitted). Similarly, to prevail on a claim of

fraudulent misrepresentation, the plaintiff must establish: “(1) a false statement or



                                           5
    Case: 1:18-cv-07927 Document #: 34 Filed: 07/03/19 Page 6 of 9 PageID #:173




omission of material fact; (2) knowledge or belief of the falsity by the person making

it; (3) intention to induce the other party to act; (4) action by the other party in

reliance on the truth of the statements; and (5) damage to the other party resulting

from such reliance.” PharMerica, 772 F. Supp. 2d at 957 (quoting Weidner v. Karlin,

932 N.E.2d 602, 605 (Ill. App. Ct. 2010)). Moreover, the plaintiff’s reliance on the

fraud must be reasonable. Id. (citing Minch v. George, 917 N.E.2d 1169, 1178 (Ill.

App. Ct. 2009)).

      The defendants argue the plaintiffs failed to state their fraud claims with the

particularity required by Rule 9(b). But this ignores plaintiffs’ detailed allegations of

the defendants’ fraudulent representations and omissions regarding Urban R2

including: (1) misrepresenting the company’s assets and liabilities on a fraudulent

balance sheet; (2) providing plaintiffs with a valuation letter based on investments in

which Urban R2 no longer had an interest; and (3) falsely reporting interests in

certain real estate projects. The plaintiffs also allege the exact assets and liabilities

the defendants misrepresented; namely, Q Lotus; the Chicago Fund; the Wheeling

Project; and the Silica mining claim. In short, the plaintiffs allege the “who”

(Greenberg and JG Urban R2), the “what” (fraudulently inducing JTG to enter the

loan purchase agreement) and the “when, where, and how” (leading up to when the

parties signed the loan purchase agreement in 2013 by making false statements and

providing false documents about Urban R2’s financial position in the form of a

balance sheet, valuation letter, and business plan) of the fraud. These allegations

easily meet the particularity requirements of Rule 9(b).



                                           6
      Case: 1:18-cv-07927 Document #: 34 Filed: 07/03/19 Page 7 of 9 PageID #:173




        Defendants next argue the plaintiffs’ fraud claims fail because they do not

allege each defendant’s individual involvement and knowledge. This argument is

equally unavailing. The complaint alleges the “Defendants” committed the fraudulent

acts and omissions. While a complaint should allege each defendant’s participation

in the alleged fraud, the only two defendants in the case are Greenberg and JG Urban

R2, and Greenberg was JG Urban R2’s sole member. JG Urban R2 likely cannot act

except through Greenberg. Thus, Greenberg’s acts and omissions are attributable to

both defendants and there is no concern the defendants have not adequately been

informed of their participation. See Vicom, 20 F.3d at 777-78 (explaining that fair

notice is perhaps the most basic consideration underlying Rule 9(b) and a complaint

should inform each defendant of his or her allegedly fraudulent acts).

        In one sentence, the defendants also argue the plaintiffs failed to allege their

reasonable reliance on the misrepresentations. This conclusory argument fails.

Whether reliance was reasonable is generally a question of fact. See Mitchell v.

Skubiak, 618 N.E.2d 1013, 1018 (Ill. App. Ct. 1993). Plaintiffs specifically allege they

relied on the defendants’ misrepresentations and support this by detailing the

fraudulent documents they reviewed before entering the loan purchase agreement.

This is sufficient to survive a motion to dismiss. Defendants’ motion to dismiss Counts

III and IV is denied.

II.     Fraudulent Concealment (Count V)

        The heightened pleading standard of Rule 9(b) also applies to fraudulent

concealment claims. To state a claim for fraudulent concealment, in addition to



                                            7
    Case: 1:18-cv-07927 Document #: 34 Filed: 07/03/19 Page 8 of 9 PageID #:173




satisfying the elements of fraudulent misrepresentation, a plaintiff must allege that

“the defendant intentionally omitted or concealed a material fact that it was under a

duty to disclose to the plaintiff.” Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547, 571

(7th Cir. 2012) (citing Weidner, 932 N.E.2d at 605). A duty to disclose arises if

“plaintiff and defendant are in a fiduciary or confidential relationship” or in a

“situation where plaintiff places trust and confidence in defendant, thereby placing

defendant in a position of influence and superiority over plaintiff.” Id. (quoting

Connick v. Suzuki Motor Co., 675 N.E.3d 584, 593 (Ill. 1996)). Although mere silence

in a business transaction does not amount to fraud, Heider v. Leewards Creative

Crafts, Inc., 613 N.E.2d 805, 814 (Ill. App. Ct. 1993), “silence combined with deceptive

conduct or the suppression of material facts results in active concealment.”

Henderson Square Condo. Ass’n v. LAB Townhomes, L.L.C., 16 N.E.3d 197, 216 (Ill.

App. Ct. 2014).

      Here, plaintiffs allege both the defendants’ silence and deceptive conduct.

Specifically, plaintiffs allege the defendants provided them with documents outlining

Urban R2’s investments but failed to disclose that Urban R2 no longer held those

investments. See W.W. Vincent and Co. v. First Colony Life Ins. Co, 814 N.E.2d 960,

969-70 (Ill. App. Ct. 2004) (reversing circuit court’s dismissal of a fraudulent

concealment claim and finding there was a duty to disclose that a purported asset

had been previously assigned). Further, Greenberg (through JG Urban R2) held a

financial interest in Urban R2 during the parties’ negotiations. His access to and

knowledge of Urban R2’s true financial position put him in a position of influence and



                                           8
    Case: 1:18-cv-07927 Document #: 34 Filed: 07/03/19 Page 9 of 9 PageID #:173




superiority over the plaintiffs. See Schrager v. N. Cmty. Bank, 767 N.E.2d 376, (Ill.

App. Ct. 2002) (reversing trial court’s order of summary judgment and finding

defendants’ superior knowledge of the investment and the investors placed them in a

position of influence over the plaintiff). Plaintiffs have stated a claim for fraudulent

concealment.

      Defendants do not argue they did not have a duty to disclose to the plaintiffs.

Rather, as with fraudulent inducement and fraudulent misrepresentation, they

contend the plaintiffs failed to plead fraudulent concealment with the particularity

required by Rule 9(b). For the reasons already stated as to Counts III and IV, this

argument fails. Defendants’ motion to dismiss Count V is denied.

                                     Conclusion

      For the reasons stated above, the Court denies the defendants’ motion to

dismiss Counts III, IV, and V of the complaint.

                                        ENTERED:




                                               Honorable Thomas M. Durkin
                                               United States District Judge

Dated: July 3, 2019




                                           9
